EXHIBIT 10.1

BIND THERAPEUTICS, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION PROGRAM

Non-employee members of the board of directors (the “Board”) of BIND
Therapeutics, Inc. (the “Company”) shall be eligible to receive cash and equity
compensation as set forth in this Non-Employee Director Compensation Program
(this “Program”). The cash and equity compensation described in this Program
shall be paid or be made, as applicable, automatically and without further
action of the Board, to each member of the Board who is not an employee of the
Company or any parent or subsidiary of the Company (each, a “Non-Employee
Director”) who may be eligible to receive such cash or equity compensation,
unless such Non-Employee Director declines the receipt of such cash or equity
compensation by written notice to the Company. This Program shall remain in
effect until it is revised or rescinded by further action of the Board. This
Program may be amended, modified or terminated by the Board at any time in its
sole discretion. The terms and conditions of this Program shall supersede any
prior cash and/or equity compensation arrangements for service as a member of
the Board between the Company and any of its Non-Employee Directors. No
Non-Employee Director shall have any rights hereunder, except with respect to
stock options granted pursuant to the Program. This Program shall become
effective on the date of the closing of the Company’s initial public offering of
common stock (the “Effective Date”).

 

  1. Cash Compensation.

 

  (a) Annual Retainers.    Each Non-Employee Director shall be eligible to
receive an annual retainer of $35,000 for service on the Board.

 

  (b) Additional Annual Retainers.    In addition, a Non-Employee Director shall
receive the following annual retainers:

 

  (i) Chairman of the Board.    A Non-Employee Director serving as Chairman of
the Board shall receive an additional annual retainer of $25,000 for such
service.

 

  (ii) Audit Committee.    A Non-Employee Director serving as Chairperson of the
Audit Committee shall receive an additional annual retainer of $15,000 for such
service. A Non-Employee Director serving as a member of the Audit Committee
(other than the Chairperson) shall receive an additional annual retainer of
$7,500 for such service.

 

  (iii) Compensation Committee.    A Non-Employee Director serving as
Chairperson of the Compensation Committee shall receive an additional annual
retainer of $10,000 for such service. A Non-Employee Director serving as a
member of the Compensation Committee (other than the Chairperson) shall receive
an additional annual retainer of $5,000 for such service.

 

  (vi) Nominating and Corporate Governance Committee.    A Non-Employee Director
serving as Chairperson of the Nominating and Corporate Governance Committee
shall receive an additional annual retainer of $7,500 for such service. A
Non-Employee Director serving as a member of the Nominating and Corporate
Governance Committee (other than the Chairperson) shall receive an additional
annual retainer of $3,000 for such service.

 

  (vii) Development Committee.    A Non-Employee Director serving as Chairperson
of the Development Committee shall receive an additional annual retainer of
$20,000 for such service. A Non-Employee Director serving as a member of the
Development Committee (other than the Chairperson) shall receive an additional
annual retainer of $10,000 for such service.



--------------------------------------------------------------------------------

  (c) Payment of Retainers.    The annual retainers described in Sections 1(a)
and 1(b) shall be earned on a quarterly basis based on a calendar quarter and
shall be paid by the Company in arrears not later than the fifteenth day
following the end of each calendar quarter. In the event a Non-Employee Director
does not serve as a Non-Employee Director, or in the applicable positions
described in Section 1(b), for an entire calendar quarter, the retainer paid to
such Non-Employee Director shall be prorated for the portion of such calendar
quarter actually served as a Non-Employee Director, or in such position, as
applicable.

 

  2. Equity Compensation.    Non-Employee Directors shall be granted the equity
awards described below. The awards described below shall be granted under and
shall be subject to the terms and provisions of the Company’s 2013 Incentive
Award Plan or any other applicable Company equity incentive plan then-maintained
by the Company (the “Equity Plan”) and shall be granted subject to the execution
and delivery of award agreements, including attached exhibits, in substantially
the forms previously approved by the Board. All applicable terms of the Equity
Plan apply to this Program as if fully set forth herein, and all grants of stock
options hereby are subject in all respects to the terms of the Equity Plan. For
the avoidance of doubt, the share numbers in Sections 2(a) and 2(b) shall not be
adjusted for any reverse stock split of the Company’s common stock effected
prior to the Effective Time.

 

  (a) Initial Awards.    Each Non-Employee Director who is initially elected or
appointed to the Board after the Effective Date shall be eligible to receive an
option to purchase 25,000 shares of the Company’s common stock (subject to
adjustment as provided in the Equity Plan) on the date of such initial election
or appointment. The awards described in this Section 2(a) shall be referred to
as “Initial Awards.” No Non-Employee Director shall be granted more than one
Initial Award.

 

  (b) Subsequent Awards.    A Non-Employee Director who (i) has been serving on
the Board for at least six months as of the date of any annual meeting of the
Company’s stockholders after the Effective Date and (ii) will continue to serve
as a Non-Employee Director immediately following such meeting, shall be
automatically granted an option to purchase 15,000 shares, or, in the case of a
Non-Employee Director who is Chairman of the Board, 20,000 shares, of the
Company’s common stock (subject to adjustment as provided in the Equity Plan) on
the date of such annual meeting. The awards described in this Section 2(b) shall
be referred to as “Subsequent Awards.” For the avoidance of doubt, a
Non-Employee Director elected for the first time to the Board at an annual
meeting of the Company’s stockholders shall only receive an Initial Award in
connection with such election, and shall not receive any Subsequent Award on the
date of such meeting as well.

 

  (c) Termination of Service of Employee Directors.    Members of the Board who
are employees of the Company or any parent or subsidiary of the Company who
subsequently terminate their service with the Company and any parent or
subsidiary of the Company and remain on the Board will not receive an Initial
Award pursuant to Section 2(a) above, but to the extent that they are otherwise
eligible, will be eligible to receive, after termination from service with the
Company and any parent or subsidiary of the Company, Subsequent Awards as
described in Section 2(b) above.

 

  (d) Terms of Awards Granted to Non-Employee Directors

 

  (i) Purchase Price.    The per share exercise price of each option granted to
a Non-Employee Director shall equal the Fair Market Value (as defined in the
Equity Plan) of a share of common stock on the date the option is granted.

 

  (ii)

Vesting.    Each Initial Award shall vest and become exercisable in
substantially equal installments on each of the first four anniversaries of the
date of grant, subject to the Non-Employee Director continuing in service on the
Board through each such vesting date. Each



--------------------------------------------------------------------------------

  Subsequent Award shall vest and become exercisable in full on the earlier of
(A) the first anniversary of the date of grant or (B) immediately prior to the
next annual meeting of the Company’s stockholders after the date of grant,
subject to the Non-Employee Director continuing in service on the Board through
such vesting date. No portion of an Initial Award or Subsequent Award which is
unvested or unexercisable at the time of a Non-Employee Director’s termination
of service on the Board shall become vested and exercisable thereafter. All of a
Non-Employee Director’s Initial Awards and Subsequent Awards shall vest in full
immediately prior to the occurrence of a Change in Control (as defined in the
Equity Plan), to the extent outstanding at such time.

 

  (iii) Term.    The term of each stock option granted to a Non-Employee
Director shall be ten (10) years from the date the option is granted.

*  *  *  *  *